WOODLEY, Judge.
*514This is an appeal from a conviction for driving a motor vehicle upon a public highway while intoxicated; the jury having assessed the minimum punishment.
The evidence shows that appellant drove an automobile into the rear of another traveling in the same direction.
Investigating officers filed charges against both drivers for operating an automobile upon a public highway while intoxicated and against appellant’s wife for being intoxicated in a public place. The driver of the other car pleaded guilty. The result of the charge against Mrs. Hunter is not disclosed.
In addition to the testimony of the investigating officers who described appellant’s appearance and demeanor and the odor of alcohol about him, and expressed the opinion that he was intoxicated, an examination of a sample of appellant’s blood taken with his consent some two hours after the collision showed an alcoholic content of .31 per cent, .15 per cent or more being the accepted standard indicating intoxication, according to the testimony of the chemist. The evidence is sufficient to sustain the jury’s verdict.
No brief has been filed in appellant’s behalf pointing to errors and we find none warranting reversal.
The judgment is affirmed.